Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-12 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires the use of a “power lock”.  It is unclear from the claim language or specification what structure is required to meet the limitation of a ‘power lock.’  This is not a standard term within the art and the drawings (instant figure 2: fixer 130, presumably also the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20120097332) in view of Nishimura (US 20170221682).

As to claim 1, Lin discloses a feedthrough apparatus for a vacuum chamber (figure 1: substrate support feed through opening 115; paragraph 38: vacuum chamber) comprising:
A first axial tube including a first segment and a joint segment with respective openings (figure 2: showing axial tube 210 with top and bottom openings, with upper and lower segments divided by a thickness change);

    PNG
    media_image1.png
    657
    492
    media_image1.png
    Greyscale

The joint segment [upper portion] containing an inner cone surface (figure 2: illustrated and annotated above);
A second axial tube with a first joint segment and second joint segment, the first axial tube inside the first axial tube, and therefore the segments inside respective segments of the first axial tube, wherein the second joint segment has an external cone surface in contact with the internal cone surface (figure 2: 

Lin, while disclosing a substrate support feedthrough for a vacuum chamber (abstract; figure 1), is silent as to a rotation ability and therefore a ‘pivot’ connection of the axial tubes forming the feedthrough.

Nishimura discloses a substrate support with a feedthrough structure for a vacuum chamber (figure 1, figure7) in which the feedthrough has multiple concentric axial tubes including segments with external and internally connected diameter changes (figure 7: rotating shaft segments 36a-d with diameter change at electrode 34).  Nishimura also discloses knowledge in the art of rotational connections and bearings for the shaft (figure 7: bearings 39 and 55) to allow for uniformity during substrate processing (paragraph 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rotating structure with pivot sections, as disclosed by Nishimura, in the structure of Lin, because this allows for substrate rotation and uniformity during processing (Nishimura at paragraph 7).
	
	As to claim 2, Lin discloses the surfaces of the inner and outer tubes have the same angle (figure 1).

	As to claim 8, Lin discloses a ‘fixer’ to hold and secure the first and second axial tubes (figure 4: dielectric end caps 414 and 416 for securing tubes of feedthrough structure; paragraphs 32-34).
	As to claim 9, Lin discloses a power structure through the end cap ‘fixer’, making it a power containing locking mechanism (paragraph 34).
	As to claim 10, Lin is silent as to sealing ring between the axial tube surface and openings.
	Nishimura discloses knowledge in the art of using o-ring sealing members between various cylindrical components within the support structure to maintain a vacuum and fluidic seal (paragraph 101).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sealing members in the structure of Lin, as disclosed by Nishimura, because this maintains a vacuum and fluidic seal (Nishimura at paragraph 101).
	As to claim 11, Nishimura discloses bearings between the rotating portions of the cylindrical supports of the feedthrough structure (figure 7; paragraphs 99 and 109).
	As to claim 12, Lin discloses an outer tube structure (a tube bundle by other terminology and additional functions) effectively holding the inner tubes together (figure 2: outer tubes and rings 206, 216, 218, etc.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nishimura as applied to claim 1 above, and further in view of Silvetti (US 20050229849).
As to claim 7, Lin discloses a bellows [function equivalent of expansion segment – differing in terminology usage only] structure to allow for movement while maintain a seal (figure 1: bellows 152, paragraph 16), but is silent as to the bellows being located on the tube structure between segments. 
	Silvetti discloses a feedthrough structure for a substrate support in a vacuum chamber (abstract; figure 2) in which a vacuum bellows is used between straight and angled segments of an axial tube in the feedthrough (figure 6: bellows 305; paragraph 52) to allow for movement and spring force (paragraph 52).
	Additionally, it should be noted that rearrangement of parts is generally held to be within the purview of one of ordinary skill in the art (MPEP 2144.04 VI(C)) when not changing the operation of the device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bellows between tube segments, as disclosed by Silvetti and additionally within the purview of one of ordinary skill in the art to rearrange the parts of Lin, within the structure of Lin, because this allows for a vacuum seal movement of the parts (Silvetti at paragraph 52). 

Correspondence Information

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794